DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15 and 17-20 have been presented for examination.
Claims 2, 9 and 16 are canceled.
Claims 1, 3-8, 10-15 and 17-20 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 04/05/2021 have been fully considered. Objections to the specification and drawings are withdrawn in view of the amendments.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 102 has been fully considered. Applicant has amended independent claims 1, 8, and 15 to include the subject matter of now canceled dependent claims 2, 9, and 16 respectively. Claims 2, 9 and 16 were previously rejected under 35 U.S.C. 103, therefore the rejection under 35 U.S.C. 102 is withdrawn. Examiner notes the new grounds for rejection of the claims under 35 U.S.C. 103 necessitated by amendment presented below. Applicant’s arguments that the references do not teach “wherein modifying the model comprises setting a model weight associated with the accession identifier to zero and rebalancing the model weights associated with remaining sensor data sets from the plurality of the sensor data sets” have been fully considered but are not persuasive. 
Applicant argues on pg. 18 paragraph 2 that Lovick does not expressly identify any “accession identifiers,” any “sensors” or “sensor data sets,” or any “model weights”. In response In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Achin was relied upon for teaching the accession identifiers and sensor data sets (see nonfinal rejection). Lovick teaches setting a model weight associated with data to zero ([0045] “The case deleted estimate may be calculated by taking the intermediate model (on the full dataset), extracting the one datapoint in question (or applying a zero weight to it's importance), and refitting.”). Examiner asserts that modifying the modeling method and accession identifier associated with sensor data disclosed by Achin by setting a weight of the data to zero as disclosed by Lovick teaches the claimed invention. Applicant further argues that Lovick does not teach “rebalancing.” Examiner respectfully disagrees and asserts that Lovick teaches refitting the model after applying a zero weight to a datapoint. Even if the value of the weight of the other data points remains unchanged, the weights are rebalanced because the total sum of all the weights is now changed. The weight of each datapoint during the refitting has an updated influence or importance relative to the total weight. Therefore, applying zero weight to a datapoint and refitting of Lovick corresponds to the broadest reasonable interpretation of rebalancing the model weights associated with remaining data sets from the plurality of the data sets. Examiner maintains that the combination of previously cited references teaches the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10, 12-15, and 17-20   are rejected under 35 U.S.C. 103 as being obvious over Achin et al. (US 20150339572), hereinafter Achin in view of Lovick (US 20120316833).
Regarding claim 1, Achin teaches computer-implemented method (Fig. 5 [0238] “a predictive modeling system 500 (e.g., an embodiment of predictive modeling system 100) includes at least one client computer 510, at least one server 550, and one or more processing nodes 570.”) comprising:
receiving a request to remove a contribution of a targeted sensor data set ([0083] “variable was acquired directly from automated instrumentation” Examiner notes that automated instrumentation acquiring variable data corresponds to the broadest reasonable based on results of monitoring the performance of deployed predictive models) to guide the exploration of a search space for a prediction problem (e.g., to re-fit or tune a predictive model in response to changes in the underlying dataset for the prediction problem.” Examiner notes that refitting the model implies that the model was previously fitted or constructed. [0081] “predictive modeling system 100 includes a library of prediction problems (not shown in FIG. 1). The library of prediction problems may include data indicative of the characteristics of prediction problems. In some embodiments, the data indicative of the characteristics of prediction problems includes data indicative of characteristics of datasets representing the prediction problem.” [0168] “The user may modify the search space evaluation process in many different ways. For example, the user may reduce the priority of some modeling techniques or eliminate some modeling techniques from consideration altogether even though the performance of the models they produced on the selected metric was good. As another example, the user may increase the priority of some modeling techniques or select some modeling techniques for consideration even though the performance of the models they produced was poor. As another example, the user may prioritize evaluation of specified models or execution of specified modeling techniques against additional data samples. As another example, a user may modify one or more modeling techniques and select the modified techniques for consideration. As another example, a user may change the features used to train the modeling techniques or fit the models (e.g., by adding features, removing features, or selecting different features).” Examiner notes that a user removing features to train or fit the models corresponds to a request to remove a data set from construction of the model. [0173] “Returning to FIG. 4, at step 446 of method 400, the user interface 120 presents the final results to the user. Based on this presentation, the user may refine the dataset (e.g., by returning to step 412), adjust the allocation of resources to executing modeling techniques (e.g., by returning to step 444), modify one or more of the modeling techniques to improve accuracy (e.g., by returning to step 430), alter the dataset (e.g., by returning to step 402), etc.” Examiner notes that altering the dataset corresponds removing the targeted sensor data), wherein:
the targeted sensor data set is from a plurality of sensor data sets ([0083] “In some embodiments, the data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc.);” [0168] “additional data samples.” [0257]), each of the plurality of sensor data sets is associated with sensors monitoring industrial systems ([0083] “the data indicative of the characteristics of the prediction problems includes data indicative of the subject matter of the prediction problem (e.g., finance, insurance, defense, e-commerce, retail, internet-based advertising, internet-based recommendation engines, etc.); the provenance of the variables (e.g., whether each variable was acquired directly from automated instrumentation, from human recording of automated instrumentation, from human measurement, from written human response, from verbal human response, etc.);” Examiner notes that automated instrumentation acquiring variable data corresponds to the broadest reasonable interpretation of a sensor and finance, insurance, defense, e-commerce, retail 
the model is constructed at least in part from the plurality of sensor data sets ([0125] “These results may include one or more predictive models generated by the executed modeling procedures. In some embodiments, the predictive models received at step 340 are fitted to dataset(s) associated with the prediction problem, because the execution of the modeling procedures may include fitting of the predictive models to one or more datasets associated with the prediction problem.” And [0165] “At step 436 of method 400, the exploration engine 110 monitors the status of execution of the modeling techniques. When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample.”), and each of the plurality of sensor data sets is tagged with at least one unique accession identifier ([0140] “predictive modeling system 100 may assign unique IDs to dataset samples S.”);
identifying an accession identifier associated with the targeted sensor data set ([0140] “predictive modeling system 100 may assign unique IDs to dataset samples S.” And [0187] “The first step in the model building process may involve loading and preparing a dataset. As discussed previously, a user may upload a file or specify how to access data from an online system. In the context of modeling project groups or hierarchies, a user may also specify what parts of the parent dataset are to be used for the current project and what parts are to be added.”); and
At step 402 of method 400, the exploration engine 110 prompts the user to select the dataset for the predictive modeling problem to be solved. The user can chose from previously loaded datasets or create a new dataset, either from a file or instructions for retrieving data from other information systems.” Examiner notes that instructions for retrieving data corresponds to an accession identifier. [0168] “As another example, a user may change the features used to train the modeling techniques or fit the models (e.g., by adding features, removing features, or selecting different features).” [0173] “Returning to FIG. 4, at step 446 of method 400, the user interface 120 presents the final results to the user. Based on this presentation, the user may refine the dataset (e.g., by returning to step 412).” Examiner notes that removing features or refining the selected dataset that was retrieved via instructions corresponds to removing the target sensor data based on the accession identifier and fitting the altered data to a model correspond to modifying the construction. And [0187] “The first step in the model building process may involve loading and preparing a dataset. As discussed previously, a user may upload a file or specify how to access data from an online system. In the context of modeling project groups or hierarchies, a user may also specify what parts of the parent dataset are to be used for the current project and what parts are to be added.” Also see [0188]).
Achin does not appear to explicitly disclose setting a model weight associated with the accession identifier to zero and rebalancing the model weights associated with the remaining sensor data.
adjusting the linear predictor provided by the intermediate model, by subtracting an amount equal to the influence on the model caused by the respective datapoint.” And [0045] “The case deleted estimate may be calculated by taking the intermediate model (on the full dataset), extracting the one datapoint in question (or applying a zero weight to it's importance), and refitting.” Examiner notes that refitting corresponds to rebalancing as the remaining datapoints have an updated importance or influence on the model relative to the total weight.).
Achin and Lovick are analogous art because they are from the same field of endeavor of predictive models.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the model modification step disclosed by Achin with the model weights and rebalancing disclosed by Lovick.
 One of ordinary skill in the art would have been motivated to make this modification in order to more efficiently fit models (Lovick [0047]).
 
Regarding claim 3, the references teach the method of claim 1. Achin further teaches wherein the model is an ensemble model ([0220] “build ensemble models from those component models that exhibit the best individual performance”).

Regarding claim 4, the references teach the method of claim 1. Achin further teaches wherein the model is located on a remote server, and wherein modifying the construction of the model further comprises transmitting appropriate instructions to the remote server ([0194] “In some embodiments, users and external systems may access a prediction module (e.g., in an interface services layer of predictive modeling system 100), specify one or more predictive models to be used, and supply new observations. The prediction module may then return the predictions provided by those models.” Fig. 5 and [0238] “In some embodiments, client 510 may implement user interface 120, and the predictive modeling module 552 of server 550 may implement other components of predictive modeling system 100 (e.g., modeling space exploration engine 110, library of modeling techniques 130, a library of prediction problems, and/or modeling deployment engine 140).”).

Regarding claim 5, the references teach the method of claim 1. Achin further teaches maintaining a look-up table containing a list accession identifiers and corresponding sets of sensor data ([0140] “In addition, predictive modeling system 100 may assign unique IDs to dataset samples S. In some embodiments, when a machine-executable template T is executed on a dataset sample S, the template stores its modeling element ID, the dataset/sample ID, and the results of executing the template on the data sample in a storage structure (e.g., a table, a cache, a hash, etc.) accessible to the other templates.”).

Regarding claim 7, the references teach the method of claim 1. Achin further teaches wherein each of the plurality of sensor data sets being tagged with the at least one unique accession identifier comprises at least one of:

inserting the at least one unique accession identifier as metadata ([0098] “unique identifiers (IDs) may be assigned to the modeling elements (e.g., techniques, tasks, and sub-tasks). The ID of a modeling element may be stored as metadata associated with the modeling element's template”),
inserting the at least one unique accession identifier into file headers, and
inserting the at least one unique accession identifier in a separate data column. 

	Regarding claim 8, the references teach a system comprising: one or more processing units; and one or more memory units coupled to the one or more processing units, wherein: the one or more memory units are configured to store instructions, the one or more processing units are configured to execute the instructions causing the system to perform operations comprising: receiving a request to remove a contribution of a targeted sensor data set from a construction of a model, wherein: the targeted sensor data set is from a plurality of sensor data sets, each of the plurality of sensor data sets is associated with sensors monitoring industrial systems; the model is constructed at least in part from the plurality of sensor data sets, and each of the plurality of sensor data sets is tagged with at least one unique accession identifier; identifying an accession identifier associated with the targeted sensor data set; and modifying the construction of the model to remove the contribution of the targeted sensor data set based at least in part on identifying the accession identifier associated with the targeted sensor data set wherein modifying the model comprises setting a model weight associated with the accession identifier to zero and rebalancing the model weights associated with remaining sensor data sets from the plurality of the sensor data sets (see rejection claim 1).

	Regarding claim 10, the references teach the system of claim 8. Achin further teaches wherein the model is an ensemble model (see rejection claim 3).

Regarding claim 12, the references teach the system of claim 8. Achin further teaches wherein the model is located on a remote server, and wherein modifying the construction of the model further comprises transmitting appropriate instructions to the remote server (see rejection claim 4).

Regarding claim 13, the references teach the system of claim 8. Achin further teaches maintaining a look-up table containing a list accession identifiers and corresponding sets of sensor data (see rejection claim 5).

Regarding claim 14, the references teach the system of claim 8. Achin further teaches wherein each of the plurality of sensor data sets being tagged with the at least one unique accession identifier comprises at least one of: inserting the at least one unique accession identifier as part of a file name, inserting the at least one unique accession identifier as metadata, inserting the at least one unique accession identifier into file headers, and inserting the at least one unique accession identifier in a separate data column (see rejection claim 7).

Regarding claim 15, the references teach at least one non-transitory, machine-accessible storage medium having instructions stored thereon, wherein the instructions are configured, when executed on a machine, to cause the machine to perform operations comprising: receiving see rejection claim 1).

Regarding claim 17, the references teach the storage medium of claim 15. Achin further teaches wherein the model is an ensemble model (see rejection claim 3).

Regarding claim 18, the references teach the storage medium of claim 15. Achin further teaches wherein the model is located on a remote server, and wherein modifying the construction of the model further comprises transmitting appropriate instructions to the remote server (see rejection claim 4).

Regarding claim 19, the references teach the storage medium of claim 15. Achin further teaches maintaining a look-up table containing a list accession identifiers and corresponding sets of sensor data (see rejection claim 5).

Regarding claim 20, the references teach the storage medium of claim 15. Achin further teaches wherein each of the plurality of sensor data sets being tagged with the at least one unique accession identifier comprises at least one of: inserting the at least one unique accession identifier as part of a file name, inserting the at least one unique accession identifier as metadata, inserting the at least one unique accession identifier into file headers, and inserting the at least one unique accession identifier in a separate data column (see rejection claim 7).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being obvious over Achin in view of Lovick and in further view of Trebas et al. (US 20130275379), hereinafter Trebas.
Regarding claim 6, Achin in combination with Lovick teaches the method of claim 1.
Achin in combination with Lovick does not appear to explicitly disclose wherein the identifier comprises a temporal component associated with the date-time of when the data was created.
However, Trebas teaches wherein the at least one unique accession identifier comprises a temporal component associated with the date-time of when the plurality of sensor data sets was created, the method further comprising temporally identifying the targeted sensor data set based at least upon the at least one unique accession identifier (Trebas Fig. 2  [0025] “In the depicted embodiment, there are four criteria for a unique ID: The Point in Time (PIT) or timestamp 210, the expiration date (EXP) 212, who modified/created the file 214, and any secondary ID the user may have assigned (not depicted).”).
Achin, Lovick and Trebas are analogous art because they are from the same field of endeavor of data management.  

 One of ordinary skill in the art would have been motivated to make this modification in order to provide granularity to guarantee a unique ID (Trebas abstract).

Regarding claim 11, the references teach the system of claim 8, wherein the at least one unique accession identifier comprises a temporal component associated with the date-time of when the plurality of sensor data sets was created, the operations further comprising temporally identifying the targeted sensor data set based at least upon the at least one unique accession identifier (see rejection claim 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128